Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00139-PAB-NYW

  CHRISTOPHER MATTHEWS,

         Plaintiff,

  v.

  ALEXANDER CANDIE,
  MICHAEL ZAMORA,
  JAY SMITH,
  STATEWIDE SECURITY UNIT, LLC,
  ECLIPSE EVENT CENTER CORPORATION, and
  STEVE MESTAS d/b/a AIRTIGHT BOXING,

         Defendants.

            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

  Magistrate Judge Nina Y. Wang

         This matter comes before this court for recommendation on Plaintiff Christopher

  Matthews’s (“Plaintiff” or “Mr. Matthews”) Opposed Motion for Leave to File Second Amended

  Complaint and Jury Demand (the “Motion to Amend” or “Motion”), filed April 30, 2020. [#40].

  The presiding judge, the Honorable Philip A. Brimmer, referred this Motion to the undersigned

  pursuant to 28 U.S.C. § 636(b) and the Memoranda dated April 30, 2020. [#41]. This court

  concludes that oral argument will not materially assist in the resolution of this matter.

  Accordingly, upon review of the Motion, the applicable case law, and being fully advised in its

  premise, this court respectfully RECOMMENDS that the Motion to Amend be GRANTED.

                                        BACKGROUND

         The events giving rise to this matter occurred on November 16, 2018, when Mr. Matthews

  and his girlfriend attended the “Proving Grounds” boxing match at the Eclipse Event Center. [#15
Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 2 of 6




  at ¶ 31]. Following reports of a disturbance caused by Mr. Matthews, Defendants Zamora, Smith,

  and Candie, who were providing security for the boxing match, approached Mr. Matthews and

  asked him to leave. See [id. at ¶¶ 32-37]. While escorting Mr. Matthews from the boxing match,

  Defendant Candie allegedly placed Mr. Matthews in a “full-nelson hold” and twice tried to ram

  Mr. Matthews into the glass exit door. See [id. at ¶¶ 43-58]. At some point, Defendant Candie

  fell on Mr. Matthews because the exit door would not open, resulting in Mr. Matthews breaking

  his right leg and severing an artery in his leg due to shattered glass. See [id. at ¶¶ 59-61, 63-65].

  Defendants Zamora and Smith witnessed the altercation but did not intervene or stop the

  altercation. See [id. at ¶¶ 38-39, 45-46, 50, 52, 57-58].

         Emergency Medical Services transported Plaintiff to Denver Health; on the way, he twice

  required resuscitation. See [id. at ¶¶ 66-67]. Mr. Matthews’s injuries were so severe that doctors

  placed him in the Intensive Care Unit (“ICU”).” [Id. at ¶¶ 68-69]. Nearly eight months after the

  incident, Mr. Matthews continued to suffer from an open wound on his right leg and was

  contemplating amputation. See [id. at ¶ 70].

         Mr. Matthews initiated this civil action on January 17, 2020. [#1]. In his operative

  Amended Complaint, Plaintiff asserts claims for: (1) excessive force pursuant to 42 U.S.C. § 1983

  against Defendant Candie; (2) failure to intervene pursuant to 42 U.S.C. § 1983 against Defendants

  Zamora and Smith; (3) willful and wanton negligence against Defendants Eclipse Event Center

  and Airtight Boxing; (4) negligent hiring, supervision, and retention against Defendants Airtight

  Boxing and Statewide Security Unit, LLC; (5) vicarious liability and respondeat superior against

  Defendant Statewide Security Unit, LLC; and (6) premises liability against Defendants Statewide

  Security Unit, LLC and Airtight Boxing. See [#15].




                                                    2
Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 3 of 6




         This court set this matter for a Scheduling Conference to occur on April 27, 2020; however,

  Defendants Zamora and Smith filed an unopposed Motion to Vacate the Scheduling Conference

  and to Stay (the “Motion to Stay”) these proceedings pending the court’s disposition of their

  pending Motion to Dismiss. [#33]. The undersigned granted the Motion to Stay, thereby staying

  this matter until Chief Judge Brimmer had ruled on Defendants Zamora and Smith’s Motion to

  Dismiss. See [#35].

         Following the issuance of the stay, Mr. Matthews filed the instant Motion to Amend. [#40].

  Plaintiff explains that the Motion merely seeks leave to remove Defendant Statewide Security

  Unit, LLC from Plaintiff’s premise liability claim and instead add Defendant Eclipse Event Center

  to that claim. See generally [id.]. Defendants Zamora, Smith, and Airtight Boxing do not oppose

  the Motion; Defendants Candie and Statewide Security Unit, LLC have yet to be served and

  therefore take no position; and Defendant Eclipse Event Center (“Eclipse”) opposes the Motion.

  [Id. at 1]. Despite its indicated opposition, Eclipse has yet to file its Response to the Motion to

  Amend and the time to do so has since expired. Accordingly, I conclude it is appropriate to

  consider the Motion to Amend presently. See D.C.COLO.LCivR 7.1(d).

                                       LEGAL STANDARD

         When, as here, a plaintiff seeks leave to amend prior to the deadline for amendment of

  pleadings and joinder of parties set by the court, Rule 15(a)(2) governs the court’s analysis. See

  Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 989 (10th Cir. 2019). Rule 15(a)(2) provides

  that courts are to grant leave to amend “freely . . . when justice so requires.” Fed. R. Civ. P.

  15(a)(2). The Rule’s purpose is “to provide litigants the maximum opportunity for each claim to

  be decided on its merits rather than on procedural niceties.” Warnick v. Cooley, 895 F.3d 746, 755

  (10th Cir. 2018) (internal quotation marks omitted).



                                                  3
Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 4 of 6




         “A court may deny leave, however, on account of undue delay, bad faith or dilatory motive

  on the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,

  undue prejudice to the opposing party by virtue of allowance of the amendment, or futility of the

  amendment.” Hasan v. AIG Prop. Cas. Co., 935 F.3d 1092, 1101-02 (10th Cir. 2019) (internal

  quotation marks omitted). Further, a court may deny leave to amend in the absence of a formal

  motion requesting leave to amend, because a “bare request to amend in response to a motion to

  dismiss” does not alert the court or opposing party of the request to amend or the basis for it.

  Johnson v. Spencer, 950 F.3d 680, 721 (10th Cir. 2020) (internal quotation marks omitted); see

  also D.C.COLO.LCivR 7.1(d) (prohibiting the inclusion of a motion within a response). Whether

  to permit amendment is within the court’s discretion. See Llacua v. W. Range Ass’n, 930 F.3d

  1161, 1189 (10th Cir. 2019).

                                             ANALYSIS

         As mentioned, Plaintiff requests leave to add Eclipse as a Defendant to his premise liability

  claim, to include additional factual allegations to this effect, and to remove Statewide Security

  Unit, LLC as a Defendant to his premise liability claim. See [#40]. Plaintiff asserts he does not

  seek amendment in bad faith, but rather to correct an error in the Amended Complaint based on

  conferral with Eclipse. See [id. at 4]. Further, he contends amendment is not futile, prejudicial,

  and not unduly delayed. See [id. at 4-6]. This court respectfully agrees.

         First, I find that the Motion to Amend is not unduly delayed, as this court has yet to set a

  deadline for amendment of pleadings and Mr. Matthews provides sufficient justification for why

  he seeks leave to amend now. See Church Mut. Ins. Co. v. Coutu, No. 17-CV-00209-RM-NYW,

  2018 WL 822552, at *4 (D. Colo. Feb. 12, 2018) (concluding that amendment was timely when

  filed by the deadline for amendment of pleadings); cf. Cohen v. Longshore, 621 F.3d 1311, 1314



                                                  4
Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 5 of 6




  (10th Cir. 2010) (concluding that the district court erred in denying leave to amend where the

  plaintiff sought leave to amend only 10 days after the deadline for amendment of pleadings and

  explained that a medical condition caused the delay). Nor is it apparent from the face of the

  tendered Second Amended Complaint that amendment is futile. See Full Life Hospice, LLC v.

  Sebelius, 709 F.3d 1012, 1018 (10th Cir. 2013) (“A proposed amendment is futile if the complaint,

  as amended, would be subject to dismissal.”).

         Next, I conclude no party will suffer prejudice by allowing amendment, because the

  proposed amendments do not include new claims or arise from new subject matter, this court has

  stayed this matter pending the disposition of Defendants Zamora and Smith’s Motion to Dismiss,

  and Plaintiff represents that amendment will not affect that Motion to Dismiss. See Minter v.

  Prime Equip. Co., 451 F.3d 1196, 1208 (10th Cir. 2006) (explaining that prejudice arises when

  amendment includes new claims and new subject matter, which affects defendant’s ability to

  defend the case against them); see also Bylin v. Billings, 568 F.3d 1224, 1230 (10th Cir. 2009)

  (“expenditure of time, money, and effort alone is not grounds for a finding of prejudice.”). Indeed,

  despite indicating its opposition, Eclipse has not filed an opposition to the Motion to Amend in the

  time allotted, and therefore there is no opposition from Defendants. For these reasons, amendment

  seems appropriate.

                                           CONCLUSION

         For the reasons stated herein, this court respectfully RECOMMENDS that:

         (1)     Plaintiff’s Motion to Amend [#40] be GRANTED. 1



  1
    Within fourteen days after service of a copy of the Recommendation, any party may serve and
  file written objections to the Magistrate Judge’s proposed findings and recommendations with the
  Clerk of the United States District Court for the District of Colorado. 28 U.S.C. § 636(b)(1); Fed.
  R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does
  not put the District Court on notice of the basis for the objection will not preserve the objection
                                                   5
Case 1:20-cv-00139-PAB-NYW Document 49 Filed 05/29/20 USDC Colorado Page 6 of 6




  DATED: May 29, 2020                                             BY THE COURT:


                                                                  _________________________
                                                                  Nina Y. Wang
                                                                  United States Magistrate Judge




  for de novo review. “[A] party’s objections to the magistrate judge’s report and recommendation
  must be both timely and specific to preserve an issue for de novo review by the district court or
  for appellate review.” United States v. One Parcel of Real Property Known As 2121 East 30th
  Street, Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections
  may bar de novo review by the District Judge of the Magistrate Judge’s proposed findings of fact,
  conclusions of law, and recommendations and will result in a waiver of the right to appeal from a
  judgment of the district court based on the proposed findings and recommendations of the
  magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-80 (10th Cir. 1999) (District Court’s
  decision to review a Magistrate Judge’s recommendation de novo despite the lack of an objection
  does not preclude application of the “firm waiver rule”); International Surplus Lines Insurance
  Co. v. Wyoming Coal Refining Systems, Inc., 52 F.3d 901, 904 (10th Cir. 1995) (by failing to object
  to certain portions of the Magistrate Judge’s order, cross-claimant had waived its right to appeal
  those portions of the ruling); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir. 1992) (by
  their failure to file objections, plaintiffs waived their right to appeal the Magistrate Judge’s ruling).
  But see Morales-Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (firm waiver rule does
  not apply when the interests of justice require review).
                                                     6
